Citation Nr: 1629277	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  12-14 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than February 17, 2012, for the grant of service connection for PTSD.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to an initial disability rating in excess of 50 percent for a PTSD.

5.  Entitlement to a disability rating in excess of 10 percent for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Navy from June 1973 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009, February 2010, January 2012, October 2013, and November 2014 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana. 

In the February 2009 rating decision, the RO continued a 10 percent disability rating for left ear hearing loss.  In the February 2010 rating decision, the RO, in part, denied service connection for right ear hearing loss.  In the January 2012 rating decision, the RO, inter alia, denied service connection for tinnitus.  In the October 2013 rating decision, the RO granted service connection for PTSD, effective October 18, 2012.  In the November 2014 rating decision, the RO granted an earlier effective date for PTSD from February 17, 2012.  The appellant timely disagreed with the rating decisions. 

In his April 2012 substantive appeal, the appellant requested a Board videoconference hearing.  He was appropriately notified about the time and location for the scheduled hearing in February 2016 and March 2016 letters.  He did not appear at the scheduled hearing and has not asserted good cause for failing to do so.  As such, his hearing request is considered withdrawn.  38 C.F.R. § 20.702(d) (2015).

The Veteran's attorney submitted additional evidence in May 2016, consisting of VA treatment records, and waived initial agency of original jurisdiction review of this evidence. 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  A January 2012 decision awarded service connection for PTSD, effective October 18, 2012; and a November 2014 decision awarded an earlier effective date from February 17, 2012.

2.  The Veteran filed a service connection claim for a psychiatric disorder on August 27, 2010, and at that time had depression which subsequent medical evidence indicated was an early manifestation of PTSD.

3.  The evidence is at least evenly balanced as to whether the Veteran has tinnitus that had its onset in service.

4.  The Veteran does not have a current right ear hearing loss disability.

5.  The symptoms and overall impairment caused by the Veteran's PTSD more nearly approximate occupational and social impairment with deficiencies in most areas, but do not approximate total occupational and social impairment.

6.  The Veteran demonstrated a level I hearing acuity in his right ear and a level XI hearing acuity in his left ear at a November 2009 VA audiological examination.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date from August 27, 2010, for the award of service connection for a psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).

3.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).

4.  The criteria for an initial disability rating of 70 percent, but not higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).

5.  The criteria for an evaluation for left ear hearing loss in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Given the favorable actions taken below concerning the claims for entitlement to an earlier effective date for a service-connected psychiatric disorder and service connection for tinnitus, the Board will not discuss further whether those duties have been accomplished.

As pertains to the claims for an initial disability rating in excess of 50 percent for a psychiatric disorder and increased rating in excess of 10 percent for left ear hearing loss; and for service connection for right ear hearing loss, VA's duty to notify was satisfied by letters on October 2, 2009, and December 13, 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The claims file contains the Veteran's STRs, military personnel records, as well as post-service reports of VA treatments.  The Veteran also underwent VA audiological examinations in September 2007, November 2009, January 2012, and August 2014; as well as VA psychiatric examinations in April 2012, December 2013, and September 2014.  

The Board notes that the November 2009, January 2012, and August 2014 VA examiners found that the Veteran's responses to pure tone testing were inconsistent, and that testing was therefore inadequate for rating purposes.  While VA has a duty to assist the Veteran in obtaining an adequate examination, see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (where VA provides the veteran with an examination in a service connection claim, the examination must be adequate), "the duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Here, the Veteran was afforded multiple VA examinations but failed to provide consistent responses during testing.  Given these multiple attempts to conduct audiometric testing, a remand for a new VA audiological examination would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran, and is therefore not warranted.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)).  Further, the Board notes that there is no duty to remand simply because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).

Moreover, the Veteran's statements in support of the claim are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Earlier Effective Date

Entitlement to service connection for PTSD was granted in October 2013, effective October 18, 2012.  In November 2014, the AOJ granted an earlier effective date for PTSD from February 17, 2012.  The appellant contends that an earlier effective date is warranted.  Specifically, he asserts that the award should be made effective from the date of his original claim of service connection for depression on August 27, 2010.

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400. 

As an initial matter, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), the Court held that what constitutes a claim is not a Veteran's own characterization of the disorder for which he seeks service connection, but that claim must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.

In the instant case, the Veteran filed a claim for service connection for depression secondary to his service-connected left ear hearing loss in August 2010.  

In an October 2014 addendum, the VA examiner opined that with regard to the prior clinical treatment notes diagnosing the Veteran with depression and its relationship to the diagnosis of PTSD, the Veteran currently only had a single diagnosis of PTSD.  Further, the examiner stated that the PTSD had manifested itself in prior examinations as clinical depression. As such, the examiner concluded that the depression described in prior clinical treatment notes was only a manifestation of the Veteran's PTSD and did not constitute a separate or independent clinical entity.

In the November 2014 rating decision, the RO acknowledged that the Veteran filed a claim for depression in August 2010 and a claim for PTSD in October 2012, but granted an effective date for service-connected PTSD from February 17, 2012, because it was the first instance documenting complaints of depression symptoms. 

However, the evidence shows that in a May 2011 statement, the Veteran contended that his hearing loss had a dramatic impact on his life and that he had started to isolate himself to avoid ridicule and because people treated him as if he "had a disease."  He stated that he was always tired, sleepy, irritated, depressed, and avoided engaging in unnecessary conversation.  

The Board notes that these symptoms are similar to those listed throughout the Veteran's medical records.  In addition, the October 2014 VA examiner very clearly stated that the Veteran has only ever suffered from one psychiatric disorder, namely PTSD, and that any depressive symptoms he experienced were symptoms of his PTSD.  While the Veteran is not competent to provide a psychiatric diagnosis, he is competent to state what psychiatric symptoms he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, giving the Veteran the benefit of the doubt, the Board finds that the August 27, 2010 was a claim for service connection for a psychiatric disorder, to include PTSD, which was granted in October 2013.  Given the medical opinion that the depression experienced by the Veteran was an early manifestation of his PTSD, it cannot be said that the date entitlement arose was later than the date of claim.  Cf. Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014) (PTSD is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify).  As the date of claim and date entitlement arose were August 27, 2010, this earlier effective date for service connection for PTSD is warranted. 

III. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Consistent with this framework, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system); see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'"). 

Tinnitus

At the outset, the Board finds that the evidence demonstrates that the Veteran has a current tinnitus disability.  VA treatment records show that the Veteran complained of intermittent bilateral tinnitus in September 2009 and April 2013.  The records also document the Veteran's complaint that his tinnitus had become more noticeable over the past several years.  

The Board notes that the military occupational specialty of the Veteran, who served in Vietnam, was that of an infantry gun crew, and VA has conceded noise exposure.  The Board notes that while the Veteran's STRs do not document the occurrence of, or treatment for, any specific incident of acoustic trauma, the Veteran is competent to assert the occurrence of an in-service injury, to include noise exposure.  See Gottveit v. Brown, 5 Vet. App. 91 (1991).  Thus, the question is one of nexus.

Relevant to the issue of nexus, the Board notes that in claiming VA disability compensation for tinnitus, the Veteran denied tinnitus at his September 2007 VA audiology examination.  In September 2009, the Veteran reported to his VA physician intermittent bilateral tinnitus, and although he was unable to approximate how often he heard it, he noted that it lasted three to four minutes.  The Veteran did not discuss his bilateral tinnitus at his November 2009 VA examination, although the examiner noted that he reviewed the September 2007 VA examination with the Veteran, and he agreed with the report and stated that there were no other changes aside from worsening hearing in his right ear.  In his April 2011 statement, the Veteran reported that the constant ringing in his ears made it very hard to hear and concentrate.  

A January 2012 VA examination report noted that there were no changes of symptoms since the November 2009 VA examination, except for a new onset of bilateral tinnitus.  The examiner noted that the Veteran had occupational noise exposure from working in an aluminum mill fabrication plant for a couple of years without hearing protection, but no recreational noise.  The examiner did not provide a nexus opinion regarding the Veteran's bilateral tinnitus because the examination was inadequate for VA rating purposes due to the Veteran's inconsistent responses during audiometric testing.  During the August 2014 VA examination, the Veteran reported that his tinnitus began while in service following noise exposure.  However, the examiner noted that the Veteran denied tinnitus in his September 2007 and November 2009 VA examinations.  Further, the examiner stated that due to inconsistent test results during audiometric testing, he could not provide an opinion regarding the etiology of the Veteran's tinnitus without speculation. 

As an initial matter, the Board notes that there are some inconsistent statements regarding the onset of the Veteran's bilateral tinnitus.  While the Veteran denied tinnitus during his September 2007 VA examination and did not report it at his November 2009 VA examination, he nevertheless reported it to medical professionals in September 2009, January 2012, and August 2014.  He also noted it in his April 2011 statement.  Further, as there is nothing to directly contradict the Veteran's assertions that he experienced tinnitus while in-service, the Board finds no reason to question the veracity of the Veteran's assertions in this regard, and such assertions are deemed credible.  Therefore, while there is no documented evidence of tinnitus during service, there are competent, credible lay assertions indicating that bilateral tinnitus manifested during the Veteran's military service.  It is important to note that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board notes that there is no medical nexus opinion regarding the etiology of the Veteran's bilateral tinnitus.  Nevertheless, a medical opinion with respect to medical nexus is not necessarily needed in this case.  Given the nature of the disability, as explained above, the Board finds that the Veteran's competent and credible assertions of experiencing tinnitus associated with noise exposure in service, continuing to experience tinnitus after service, and currently experiencing tinnitus, are sufficient to support a finding that competent, credible, and, hence, probative evidence tends to establish a nexus between the Veteran's current bilateral tinnitus and his active service.  Consequently, with reasonable doubt resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  Buchanan, 451 F.3d at 1336 (lay evidence may suffice to prove service connection on its own merits).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Ear Hearing Loss

A necessary element for establishing a service connection claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for service connection for right ear hearing loss in August 2009.  His claim must be denied because he has not met the current disability requirement.

VA regulations provide that impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At his September 2007 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
15
15
LEFT
90
80
55
50
70

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 14 percent in the left ear.

In the present case, the Veteran's right ear auditory threshold was not 40 decibels or greater in any frequency between 500Hz and 4000 Hz, or 26 decibels or greater in at least three of the frequencies between 500 Hz and 4000 Hz.  Further, his speech recognition score using Maryland CNC Test was 98 percent.  As noted, there were multiple audiometric tests administered after the Veteran filed his service connection claim, but none produced valid results due to inconsistent responses by the Veteran.  Thus, the Veteran has not had a right ear hearing loss disability for VA purposes as defined under 38 C.F.R. § 3.385 since he filed his claim or at any time prior to the claim. See Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for hearing loss in the right ear, that doctrine is not for application.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.

IV. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

As it pertains to his psychiatric disorder, the Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In regard to his right ear hearing loss, where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Initial Rating for PTSD

The ratings for the Veteran's psychiatric disability have been assigned under Diagnostic Code 9411.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board has considered the GAF scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Further, GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

VA treatment records from March 2012 reflected a diagnosis of depressive disorder not otherwise specified (NOS) and noted that the Veteran had significant depressive symptoms that appeared to be increasing as his hearing worsened.  He stated that his depression had worsened and was interfering with his sleep and appetite.  He reported that his concentration was affected, which could compromise his full-time studies.  He contended that he had no energy and that he often isolated himself at home when not attending classes or work.  The Veteran also stated that his motivation to attend to his responsibilities, including his school and work, had decreased.  He reported some support from a friend and his supervisor at his work-study, but he also felt distrust of people in general.  He separated from his wife in 2004 and had an 18-year-old daughter, with whom he was estranged but was attempting to reconnect.  He denied any suicidal and homicidal ideations, and stated that while he did not participate in leisure activities he considered pursuing his degree as his "bright light."  At his evaluation, the Veteran was alert and oriented, cooperative, reasonable, and with appropriate grooming.  His speech rate and rhythm were normal, and his mood was flat and depressed.  His thought process and content were normal and coherent, his insight and judgment were good, his memory was intact, and his knowledge was above average.

An April 2012 VA examination report showed a diagnosis of adjustment disorder with depressed mood.  The examiner found that the Veteran's disability more closely approximated occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  He noted that the Veteran was divorced and lived alone and that he was currently on a work-study program while pursuing his Masters in psychology.  He reported that the Veteran presented with symptoms of impaired abstract thinking, disturbances of motivation and mood, irritability, and sleep disruption.

VA treatment records from April 2012 noted that the Veteran felt more depressed with low energy, high levels of anxiety, and insomnia.  He was diagnosed with depressive disorder.  At his evaluation, he was alert and oriented, and denied any suicidal and homicidal ideations.  He was well-dressed and had good hygiene, his affect was mildly depressed and anxious, and his speech was normal.  His thought process and content were normal with no flights of ideas, loose association, auditory or visual hallucinations, or delusions.  He was assigned a GAF score of 51.

In June 2012, the Veteran stated that he was living with his girlfriend of eight months.  He reported that he had depression symptoms, to include crying spells, bouts of depressed mood, low energy, and insomnia.  He attributed the insomnia to his tinnitus, which kept him from falling asleep and sometimes woke him up.  The VA psychologist found that he exhibited symptoms of depressed mood, lack of energy, insomnia, and difficulty concentrating.  He assigned a GAF of 60.  

In July 2012, the Veteran reported depressed mood and insomnia, but denied suicidal and homicidal ideations.  VA treatment records from September 2012 also showed that the Veteran had a long history of depression and insomnia, and noted a diagnosis of depressive disorder, NOS.  The Veteran was alert and oriented, well-dressed and with good hygiene, and mildly depressed.  His speech was normal, and his insight and judgment were good.  He did not have flight of ideas, loose association, auditory or visual hallucinations, or delusions.  He was assigned a GAF of 60.

Records from January 2013 showed that the Veteran was anxious and did not sleep well.  He was well-dressed and had good hygiene, his mood was mildly anxious, and he denied any suicidal and homicidal ideations.  His speech was normal, and he had no flight of ideas, loose association, hallucinations, or delusions.  He was assigned a GAF score of 60.  

In April 2013, the Veteran reported that he lived with his girlfriend, and that he was getting along well with his daughter but was still estranged from his sisters and his mother.  He stated that he had difficulties trusting people, which was likely the reason why his two previous marriages had failed; and that he had anger outbursts, mood swings, and road rage.  He contended that he had racing thoughts and that he could not "shut his brain off."  These interfered with his sleep and resulted in nightmares.  He denied suicidal and homicidal ideations or delusions, but reported feeling paranoid and on-guard at all times.  He was assigned a GAF score of 45.  

In May 2013, the Veteran stated that he was working a new job at a prison, which had increased his hypervigilance symptoms.  In July 2013, he reported having poor appetite and low energy, as well as continued problems trusting people.  He was assigned a GAF score of 45.  

In September 2013, the Veteran displayed symptoms of hypervigilance, exaggerated startle responses, irritability, intrusive memories, and insomnia.  He stated that he had fewer nightmares since starting medication, and denied any hallucinations, delusions, or suicidal and homicidal ideations.  He also stated that his irritability had improved but that his anxiety level remained the same.  He reported that he had been hired to work in Indianapolis, and that it would be stressful because he and his girlfriend had rented an apartment in Indianapolis for the weekdays, and he would commute home on the weekends.  He was oriented and had fair concentration, insight, and judgment.

An October 2013 VA examination report noted that the Veteran had a strained relationship with his mother and sisters; that he had two prior marriages, both of which ended because of his anger and sensitivity; and that he was also estranged from his 21-year-old daughter.  He stated that he was not currently in a relationship.  He reported that he was currently working as a peer support apprentice at the Roudebush VA and that he was having difficulty there due to the number of people and the commotion in the hallways.  His displayed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relations, and difficulty adapting to stressful circumstances.  The Veteran reported that he relived his in-service stressor through dreams and intrusive thoughts, that he could not tolerate anyone touching him, that he had disinterest and difficulty with intimacy, and difficulty when there were many people around.  He also stated that he refused to sit in backseats of cars.  He contended that he cried easily, that he had difficulty sleeping, and that he isolated himself socially.  He reported that he continued to be angry or sad every day, that he had poor appetite and was underweight, that he had very bad road rage, and that he had a heightened startle response if anyone moved quickly around him.  He stated that he was on guard all the time.  He was assigned a GAF score of 64 and the examiner opined that he more closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

VA treatment records in August 2014 showed that the Veteran was labile and tearful during his interview.  He complained of severe symptoms of PTSD and depression, and reported intrusive memories, disturbing dreams of his attack, physical symptoms of tachycardia, loss of interest, extreme irritability and fatigue, and an average of three to four hours of sleep, to include a time in the past month when he did not sleep for three days.  He endorsed difficulty concentrating and being able to "hide it at work."  He stated that he lived by himself and had one close friend, whom he had met when he was homeless seven years before.  He remained estranged from his family and reported that he had not spoken to his mother and his 22-year-old daughter in years.  The Veteran had limited social functioning, and usually went home after work to watch TV.  At the interview, he was appropriately dressed, and had poor eye contact but upright posture.  He was guarded and fearful, but was cooperative, pleasant, and tearful.  He was alert with depressed mood, but with normal affect and thought content.  He was soft-spoken and had logical, sequential, and relevant thought process.  He denied suicidal and homicidal ideations, and had no auditory or visual hallucinations, or perceptual disturbances.  He had fair judgment, insight, and impulse control. 

A September 2014 VA examination report noted that the Veteran experienced nightmares and hypervigilance.  The Veteran reported that he slept only three to four hours, and was depressed.  He stated that he did not trust people and preferred to be by himself because "it [was] safer this way."  He contended that he was estranged from his mother, sisters, and daughter, and that he had very few friends.  He displayed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and lack of appetite.  He did not have any suicidal or homicidal ideations, but his mood was depressed with occasional tearfulness.  The VA examiner opined that the Veteran more closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

VA treatment records in October 2014 reflected that the Veteran was divorced and did not maintain relationships with his ex-wives, daughter, or the rest of his family, for approximately 20 years.  He denied any close friends or social support, except for one individual, whom he met when he was homeless and had employed to drive him.  The Veteran worked as an administrator of three substance abuse programs at a prison in Indiana, and he reported various trauma-related difficulties at his job, such as being triggered by violent incidents between inmates.  He denied current or recent suicidal or homicidal ideations.  The psychologist noted that he was cooperative and appropriate in interactions, his mood was dysthymic with congruent affect, he was tearful throughout the session, and noticeably irritable when discussing his trauma-related symptoms.  His speech was appropriately paced and even in volume and tone, he appeared oriented, and there was no indication of thought disorder.  The psychologist noted that the Veteran met the criteria for PTSD under the DSM-5 with symptoms greater than or equal to moderate severity.  The psychologist remarked that the Veteran experienced severe irritable behavior or outbursts; severe hypervigilance; moderate exaggerated startle response; moderate problems with concentration; severe sleep disturbances; extreme recurrent distressing dreams; severe persistent and exaggerated negative beliefs or expectations of himself, others, or the world; severe persistent negative emotional state; moderate markedly diminished interest or participation in significant activities; severe feelings of detachment or estrangement from others; and moderate persistent inability to experience positive emotions.

Records in November 2014 reflected that the Veteran experienced nightmares; flashbacks; emotional numbing; lowered frustration tolerance, although he denied violent outbursts; hypervigilance; startle response; and intermittent crying spells.  He reported that he preferred to be isolative because he did not like people, that he had chronically poor interrupted sleep due to nightmares, low energy, and fair concentration.  He denied hopelessness or helplessness, panic attacks, excessive worrying, or symptoms of obsessive-compulsive disorder.  The examiner noted that the Veteran was estranged from his family and that he had one close friend.  During his interview, the Veteran was intermittently tearful and cooperative with good eye contact.  His speech was normal, his mood was depressed, and his affect was mood-congruent and stable.  His thought process and content were normal, his insight and judgment were fair, and he denied current suicidal and homicidal ideations.  He did not exhibit any audio or visual hallucinations, paranoia, or delusions. 

Upon review of the evidence of record, the Board finds that an initial disability rating of 70 percent, but not higher, for PTSD, is warranted for the entirety of the appeal.  Although the evidence shows that the Veteran was able to complete and obtain his Masters in psychology, maintain employment throughout the appeal period, and had a girlfriend for a period of time, the Veteran is estranged from his family and only has one close friend, who is also his employee.  The evidence also shows that the Veteran does not get along with people and has difficulty trusting them; that his hypervigilance increased after he started working at a jail; and that he has anger outbursts, road rage, and mood swings.  He lives alone and is socially isolated when not at work.  He is on-guard at all times and paranoid, and refuses to be in backseats of cars.  In addition, the Veteran has severe sleep disturbance and extreme recurrent nightmares that result in him getting only three to four hours of sleep per night, and an instance in mid-2014 where he did not sleep for three days.  

As such, while the Veteran did not exhibit many symptoms listed in the criteria for a 70 percent rating, he did exhibit equivalent symptoms reflecting a level of impairment that more nearly approximated the criteria for a 70 percent rating.  Mauerhan, 16 Vet. App. at 442-43.  Thus, an initial rating of 70 percent for PTSD is warranted.

The Veteran's symptoms did not, however, more nearly approximate the total occupational and social impairment required for a 100 percent rating.  The Veteran has maintained employment and obtained a Masters degree during the pendency of the appeal, and had some friends, including one who was described as close.  Moreover, has did not exhibit symptoms listed in the criteria for a 100 percent rating such as memory loss, disorientation, or gross impairment in thought processes or communication or their equivalents.

Notably, the assigned GAF scores of 51 (in April 2012), 60 (in June 2012, July, and January 2013), 45 (in April 2013 and July 2013), and 64 (in October 2013) are consistent with a 70 percent rating.  Under the DSM-IV, GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and GAF scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  As stated above, GAF scores are not dispositive and, rather, must be considered in light of the actual symptoms of the Veteran's disorder.  Here, the Veteran exhibited GAF scores of 45 and 51 in April 2012 and between May and July 2013, during which time he remained estranged from his family; started a new job at a jail, which increased his hypervigilance; was depressed and had high levels of anxiety; experienced chronic insomnia and nightmares; and became paranoid, on-guard, and irritable.  

As such, an initial disability rating of 70 percent, but not higher, for the entirety of the appeal is warranted.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).

Increased Rating for Left Ear Hearing Loss

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  38 C.F.R. § 4.85 (2013).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  If impaired hearing is service connected in only one ear, the non-service connected ear is a Roman numeral designation of I.  38 C.F.R. § 4.85(f).

There are certain exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

In the present case, the Veteran contends that he should receive an evaluation in excess of 10 percent for his left ear hearing loss.

At his September 2007 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
15
15
LEFT
90
80
55
50
70

Puretone averages were 19 decibels for the right ear, and 64 decibels for the left ear Speech audiometry revealed speech recognition ability of 98 percent in the right ear, and of 14 percent in the left ear.  The Veteran noted difficulty hearing in the presence of competing noise and that he had to utilize lip reading.  Based on those results with the utilization of Table VI, the Veteran demonstrated Level XI hearing impairment in the left ear.  The right ear is given a Roman numeral designation of I pursuant to the 38 C.F.R. § 4.85(f).  Applying the results to Table VII, a 10 percent disability rating is warranted for hearing loss.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  As noted, there were multiple audiometric tests administered after the Veteran filed his increased rating claim, but none produced valid results due to inconsistent responses by the Veteran.  Thus, the September 2007 VA examination contains the only audiometric scores available, and those scores do not warrant a rating higher than 10 percent.

The Board notes that the VA audiological examination reports noted above each describe the effects of the Veteran's hearing impairments on his daily life, consistent with the requirements of Martinak v. Nicholson, 21 Vet. App. 447 (2007).

For the foregoing reasons, a rating higher than 10 percent is not warranted for left ear hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As indicated by the cases cited above, the criteria include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  All of the symptoms of the Veteran's PTSD are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  

In regard to his left ear hearing loss, in addition to objective audiological testing, the September 2007 VA examiner elicited from the Veteran the functional effects of his hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran stated that he had trouble understanding speech and conversations, especially when there was background noise, and that he had to resort to lip reading.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule, including speech recognition scores, shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology as they assess the effects of hearing loss.  As discussed above, there are higher ratings available under the Diagnostic Code, but the Veteran's disability is not productive of such manifestations.  Although the Veteran indicated that his hearing loss and tinnitus caused him to miss conversations and to turn his ear toward the speaker, he did not indicate that it caused significant interference with his occupation.  There was thus no evidence of marked interference with employment.  There was also no evidence frequent hospitalization.

Consequently, a remand for referral for consideration of an extraschedular rating is therefore not warranted in this case.  38 C.F.R. § 3.321(b)(1).

Further, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, in this case, the Veteran has maintained employment throughout the appeal period.  As the Veteran has been employed throughout the entirety of the appeal period, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

ORDER

Entitlement to an effective date from August 27, 2010, for the grant of service connection for PTSD, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to an initial disability rating of 70 percent, but no higher, for PTSD, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for left ear hearing loss is denied.




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


